Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s RCE filed 7/29/2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trikha (US 4,721,273).

Regarding claim 1, Trikha discloses:
A control system for an ejection system, comprising: a controller (66); and a tangible, non-transitory memory configured to communicate with the controller (see col 7, line 67 – col 8, line 2), the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations comprising: receiving, by the controller, an eject command (see at least col 4, lines 12-13); polling, by the controller, a sensor for a sensor data (see at least col 7 line 49 – col 8, line 2); receiving, by the controller, the sensor data (see at least the abstract); passing, by the controller, the sensor data to a time delay logic (see at least col 4, lines 34-48 and claim 16); determining, by the controller and via the time delay logic, a time delay based on the sensor data (see at least col 4, lines 34-48); and commanding, by the controller, actuation of an ejection seat based on the time delay (see col 4, lines 12-33).

Regarding claim 3, Trikha discloses:
The control system for an ejection system of claim 1, wherein the operations further comprise: rotating, by the controller, a rotable component of an ordnance device; and enabling, by the controller, pyrotechnic communication with a pyrotechnic time delay based on the time delay and the rotation of the rotable component (see col 7, lines 5-36).

Regarding claim 4, Trikha discloses:
The control system for an ejection system of claim 1, wherein the operations further comprise actuating, by the controller, the canopy jettison system (see col 8, lines 5-15).

Regarding claim 5, Trikha discloses:
The control system for an ejection system of claim 4, wherein the time delay logic comprises a lookup table of a canopy jettison system operation time indexed to the sensor data (see at least fig 21).

Regarding claim 6, Trikha discloses:
The control system for an ejection system of claim 1, wherein the sensor data includes at least one of a velocity, an airspeed, an altitude (see at least fig 21), an aircraft orientation, or an atmospheric condition.

Regarding claim 7, Trikha discloses:
The control system for an ejection system of claim 1, wherein the sensor and the controller are integrated onboard the ejection seat (see col 7, lines 38-48).

Regarding claim 8, Trikha discloses:
The control system for an ejection system of claim 1, wherein the sensor comprises a pitot tube (air data sensors 130).

Allowable Subject Matter
Claims 2, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644